DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oishi et al. (JP 2011163588 A) hereinafter referred to as Oishi.
Regarding claim 1, Oishi teaches an indoor unit for an air-conditioning apparatus (¶ [0001]; Fig. 1, indoor unit 100) the indoor unit comprising:
a main body attached to an attachment portion (Fig. 1, back case 2);
a heat exchanger attached to the main body and configured to exchange heat between air and refrigerant (¶ [0016]);
a fan attached to the main body and configured to send, into a room, air subjected to heat exchange in the heat exchanger (¶ [0016]);
a front frame attached to the main body by using a screw (¶ [0038], The mounting screw 6 fixes the front frame 1 to the back case 2), the front frame forming a fan casing that accommodates the fan between the front frame and the main body and through which air sent by the fan passes (¶ [0018]) and an air outlet through which air is blown out (¶ [0017], The front frame 1 has an air outlet 4), and the back air passage wall on a back side of the fan casing having, at a downstream terminal end, a recess into which the screw is inserted (Fig. 7, upper surface wall 16 has mounting space 10); and
a screw cover covering the screw and attached to the recess (Fig. 3, screw cover 20 is covering screw 6 and mounting onto the mounting space 10), wherein the screw cover has a hollow passing through in a laterally extending direction (Fig. 6, see hallow interior side of screw cover 20), and a chamber is formed by the hollow being held between side walls located on both sides of the recess in the front frame (Fig. 7, side walls 15 are on either side of screw cover 20 when mounted and create a chamber with the hallow interior of screw cover 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oishi et al. (JP 2011163588 A) hereinafter referred to as Oishi in view of Zhang (CN 201916307 U).
Regarding claim 2, Oishi teaches the indoor unit for an air-conditioning apparatus of claim 1, and Oishi further teaches wherein the screw cover has:
a bottom face forming part of a bottom of the front frame (Fig. 4, lower surface cover portion 23);
an air passage face connected to the bottom face, forming part of the back air passage wall, and receiving air sent by the fan (Fig. 4, front cover portion 22).
Oishi fails to teach a partition wall disposed on a front side relative to the screw and connecting the bottom face and the air passage face to one another, wherein an internal space surrounded by the bottom face, the air passage face and the partition wall is the hollow.
Zhang teaches of a partition wall disposed on a front side relative to the screw (Fig. 1, baffle 12 is covering bolt 3) and connecting the bottom face and the air passage face to one another (Fig. 1, see baffle 12 connecting the two flat portions of the cover strip 1), wherein an internal space surrounded by the bottom face, the air passage face and the partition wall is the hollow (Fig. 3, see internal space formed between the baffle 12 and outer surface 11, when combined with Oishi makes an enclosed chamber).
Specifically, the combination the examiner has in mind is to add the baffle of Zhang to the screw cover of Oishi so as to connected the bottom face and air passage face of Oishi forming a hallow chamber. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Zhang to modify Oishi to include the above combination. Doing so insulates the bolts from exposure and eliminates the risk of condensation buildup on the bolts (¶ [0019]).
Regarding claim 3, Oishi as modified teaches the indoor unit for an air-conditioning apparatus of claim 2, and Oishi further teaches wherein, in an edge portion of a portion where the recess is formed in the back air passage wall, an air passage wall-side step is formed (see annotated Fig. 7 of Oishi below), wherein, in an edge portion of the air passage face, an air passage face-side step is formed (see annotated Fig. 6 of Oishi below), and
wherein the air passage face-side step and the air passage wall-side step fit to one another, and the air passage face is attached to the back air passage wall (Fig. 8, see mounting guide lines showing how the screw cover fits into the corresponding geometry of the mounting space).
Regarding claim 10, Oishi as modified teaches the indoor unit for an air-conditioning apparatus of claim 2, and Oishi further teaches wherein, in an edge portion of a portion where the recess is formed in the bottom, a bottom-side step is formed (see annotated Fig. 7 of Oishi below), wherein, in an edge portion of the bottom face, a bottom face-side step is formed (see annotated Fig. 6 of Oishi below), and
wherein the bottom-side step and the bottom face-side step fit to one another, and the bottom face is attached to the bottom (Fig. 8, see mounting guide lines showing how the screw cover fits into the corresponding geometry of the mounting space).

    PNG
    media_image1.png
    608
    500
    media_image1.png
    Greyscale

Annotated Fig. 6 of Oishi

    PNG
    media_image2.png
    482
    544
    media_image2.png
    Greyscale

Annotated Fig. 7 of Oishi
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
All the following reference patents or publications demonstrate a screw cover:
CN 107504566 A, JP H0399130 A, JP H04106332 A, JP H10160194 A, KR 20090001592 U, CN 103574876, CN 203388597 U, JP 2011021785 A, CN 106123274 A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762